Citation Nr: 1241475	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied the claims for entitlement to service connection for a bilateral knee disability and for hypertension.  
 
In May 2012, the Veteran filed a claim seeking service connection for coronary artery disease as secondary to hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that these matters must be remanded, in part to ensure that all the Veteran's service treatment records are associated with his claims file.  

The Veteran contends that a bilateral knee disability was incurred in service.  He states that he was initially treated for a knee condition in service in 1994, had an MRI on the knees following service in 2002, and that he continues to suffer from chronic knee pain.  (See Notice of Disagreement, received in August 2008.)  

Regarding the hypertension claim, he asserts that he had elevated blood pressure throughout his military career and that he was placed on military watch.  

Indeed, the Veteran's available service treatment records document that he was seen for knee pain in June 1994.  At such time, pain existed for 10 days and may have been triggered by a softball game injury; although the record also stated that the Veteran had chronic knee pain for several years.  The assessment was patellofemoral pain syndrome.  Later, a May 1996 medical record stated that he had chronic medical problems affecting the knees.  

Regarding hypertension, there are numerous blood pressure reading in the service treatment records.  The earliest blood pressure reading is dated in July 1992 and the latest recording is in October 1996.  They do not, however, show treatment for or a diagnosis of hypertension.  

Unfortunately, even though the Veteran entered service in October 1985, records prior to 1992 are not associated with the claims folder.  The RO has yet to confirm whether additional records are available or if records are missing.  As such, prior to adjudication of the claims on appeal, further efforts to locate his service treatment records must be undertaken.  

Regarding the hypertension claim, the Veteran's claims file was reviewed by a VA examiner in April 2010.  The VA examiner reviewed the available service treatment records and characterized the blood pressure readings in service as "volatile."  The examiner stated that there was not enough in service data to state that the Veteran had hypertension while in service.  Because the Board finds that there may be outstanding service treatment records relevant to the claim, the VA examination opinion may be inadequate.  In this respect, a medical opinion must be based on consideration of the appellant's prior medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Regarding the bilateral knee disability claim, while the Veteran contends that underwent a MRI on the knees in 2002, he has not supplied the records or sought VA's assistance in obtaining them on his behalf.  He is advised that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).


Finally, while this matter is being developed, the AOJ should obtain any recent VA outpatient treatment records and associate them with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department or NPRC and request the Veteran's service treatment records for the period from 1985 to 1992.  See M-21MR, Part III, Subpart iii, 2.  All efforts to obtain the records should be documented.  

2.  Obtain the Veteran VA outpatient treatment records for the period since November 2009.  

3.  Contact the Veteran and request that he provide the 2002 MRI results or provide authorization for VA to obtain the results on his behalf.  He should also be encouraged to identify or submit any other evidence which describes a current bilateral knee disability.  

4.  If, and only if, the evidence reveals a current bilateral knee disability, the RO/AMC should consider the propriety of obtaining a VA examination to obtain evidence as to the nature and etiology of any current bilateral knee disability.  

5.  Thereafter, if additional service treatment records are received, obtain a supplemental medical opinion (if possible from the same examiner who rendered the April 2010 opinion) as to the etiology of current hypertension.  The claims file, along with any new records obtained, shall be made available to such examiner.

6.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



